Case 4:16-cr-00057-SDJ-KPJ Document 50 Filed 09/15/20 Page 1 of 1 PageID #: 130




                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

  UNITED STATES OF AMERICA
                                                   §
                                                   §
  v.                                               §   CRIMINAL NO. 4:16-CR-57-SDJ-KPJ
                                                   §
  BRANDON JAMES CLARK                              §

                  MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the report of the United States Magistrate Judge in this action,

 this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

 On August 1, 2020, the Magistrate Judge entered proposed findings of fact and recommendations

 (Dkt. #49) that Defendant be committed to the custody of the Bureau of Prisons to be imprisoned

 for a term of twelve (12) months with twelve (12) months supervised release to follow with the

 same previously imposed conditions.

        Having received the Report of the United States Magistrate Judge, and no timely objections

 being
     . filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge
 are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

 Accordingly, Defendant is hereby committed to the custody of the Bureau of Prisons to be

 imprisoned for a term of twelve (12) months with twelve (12) months supervised release to

 follow with the same previously imposed conditions. Defendant must reside in a residential

 reentry center or similar facility, in a community corrections component, for a period of one-

 hundred eighty (180) days to commence upon release. The Court recommends that Defendant be

 placed in the Bureau of Prisons facility in Texarkana, Texas.
        So ORDERED and SIGNED this 15th day of September, 2020.




                                                         ____________________________________
                                                         SEAN D. JORDAN
                                                         UNITED STATES DISTRICT JUDGE
